Citation Nr: 0920481	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-28 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
service-connected diabetes mellitus.

2. Entitlement to an initial rating in excess of 50 percent 
for service-connected posttraumatic stress disorder (PTSD).

3. Entitlement to an effective date prior to August 23, 2005 
for the grant of service connection for PTSD.

4. Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and LH


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in January 
2006 and March 2006 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.

In August 2008, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

The Board notes that the March 2006 rating decision granted 
service connection for PTSD and assigned an initial rating of 
30 percent, effective August 23, 2005.  Thereafter, the 
Veteran appealed with respect to the initially assigned 
rating.  While his appeal was pending, a May 2007 rating 
decision assigned a 50 percent evaluation, effective August 
23, 2005.  However, as this rating is still less than the 
maximum benefit available, the appeal is still pending.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993). 

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Service-connected diabetes mellitus is productive of 
symptoms requiring the use of insulin and a restricted diet, 
but no limitations of occupational or recreational 
activities.

2. Service-connected PTSD is productive of occupational and 
social impairment with reduced reliability and productivity 
manifested by difficulty maintaining sleep, becoming easily 
frustrated and irritated with others, dysphoria, constricted 
and tearful affect, anergia, anhedonia, adequate insight, and 
a GAF score of 50 at the lowest.

3. The Veteran filed an original claim for service connection 
for PTSD on August 23, 2005.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for service-
connected diabetes mellitus have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2008).

2. The criteria for an initial rating in excess of 50 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

3. The criteria for an effective date prior to August 23, 
2005 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the Court 
of Appeals for Veterans Claims (Court), in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with VCAA 
notification letters in December 2004 and November 2005 with 
respect to his diabetes mellitus claim and in August 2005 
with respect to his PTSD service connection claim.  These 
letters were all sent prior to the initial rating decisions 
denying the claims.  The Veteran was also sent notice with 
regard to the assignment of disability ratings and effective 
dates in March 2006 and with respect to his rating claims and 
effective date claim in September 2006.

With regard to the Veteran's initial rating and effective 
date claims, the Board notes that such claims are generally 
considered to be "downstream" issues from the original 
grant of benefits.  VA's General Counsel issued an advisory 
opinion holding that separate notice of VA's duty to assist 
the Veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the Veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  Further, where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In 
this case, the Veteran has not alleged that he has suffered 
any prejudice as to the lack of pre-adjudicatory notice as to 
disability ratings and effective dates.  

Additionally, the Board observes that the notice issued in 
August 2005 was fully compliant with the VCAA by informing 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  Thus, with regard to the 
Veteran's service connection claim for PTSD, all VCAA notice 
requirements were met. 

Additionally, a statement of the case (SOC) or supplemental 
statement of the case (SSOC) constitutes a "readjudication 
decision" that complies with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, 
providing the Veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from 
any deficiency in notice content or the lack of notice prior 
to an initial adjudication.  See id., citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1328 (Fed. Cir. 2006).  In this 
case, subsequent to the notice as to disability ratings and 
effective dates, the Veteran's claims were readjudicated 
multiple times.

Thus, the Board finds that there has been no prejudice to the 
Veteran, and any defect of notice has not affected the 
fairness of the adjudication on the initial rating or 
effective date issues.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Mayfield v. Nicholson, rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, 
20 Vet. App. 537 (2006) (discussing Board's ability to 
consider "harmless error"); see also Dingess/Hartman; cf. 
Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty 
to notify does not extend in perpetuity or impose duty on VA 
to provide notice on receipt of every piece of evidence or 
information). 

With regard to the Veteran's increased rating claim, the 
Board observes that the August 2005 letter advised the 
Veteran that he must show that his service-connected 
disability had increased in severity.  However, according to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), for an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In the present case, the Board notes that the Veteran was 
informed of examples of both lay and medical evidence he 
could submit, and that evidence of the effect of his diabetes 
mellitus on his daily activities and employment was relevant 
to his claim.  However, he was not provided with the rating 
criteria under Diagnostic Code 7913 except in the July 2006 
SOC.  However, the Board notes that Diagnostic Code 7913 does 
not provide any rating criteria that need be met by specific 
tests or measurements, and a showing of an increase in 
severity could satisfy the criteria for a higher rating.  
Moreover, the Veteran has discussed how he believes his 
activities have been restricted due to his diabetes mellitus, 
showing that he understood that restriction of activities was 
necessary for a higher rating.  

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, Social 
Security Administration (SSA) records, and the reports of 
December 2004, December 2005, March 2006, and April 2007 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of his claims.  The Veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of his claims.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.
II. Initial and increased rating claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In an increased rating case the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Court has held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, the 
Court found that in increased rating claims factual findings 
may show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
Fenderson.  Thus, the Board has considered the propriety of 
staged ratings in assessing the Veteran's service-connected 
disabilities.

Diabetes mellitus

The Veteran's diabetes mellitus is currently assigned a 20 
percent disability rating pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).  He contends that his disability 
requires him to modify his activities so as to warrant a 
higher rating evaluation.  

Under Diagnostic Code 7913, a 20 percent disability 
evaluation is assigned for diabetes mellitus requiring 
insulin and restricted diet; or, an oral hypoglycemic agent 
and restricted diet.  A 40 percent evaluation is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent evaluation applies if 
diabetes mellitus requires insulin, a restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent disability evaluation is 
assigned if diabetes mellitus requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  "Regulation 
of activities," is defined in Diagnostic Code 7913 as 
"avoidance of strenuous occupational and recreational 
activities."  38 C.F.R. § 4119 (2008).

The medical evidence shows that the Veteran's diabetes 
mellitus was diagnosed in 1994, and he was initially treated 
with oral hypoglycemic medications.  A November 2005 VA 
treatment record demonstrates that these medications were no 
longer fully effective, and insulin was prescribed.  None of 
these records show that the Veteran must restrict his 
occupational and recreational activities in response to his 
diabetes mellitus.  

The Board notes a November 2008 letter by JB for Dr. MM that 
states that Dr. MM had the Veteran on limited activity and 
restricted diet.  However, the letter does not specify the 
meaning of "limited activity," and the Board cannot 
conclude that limited activity is synonymous with restricted 
activity as defined in the VA regulations.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions).

Additionally, the Veteran was afforded two VA examinations 
during the appeal period, in December 2005 and April 2007.  
At both these examinations, the Veteran reported a 
restriction of activities in terms of caloric intake and food 
options.  However, he did not provide any other examples of 
restriction of activities, and the examiners noted none.  
Further, neither VA examiner found that the Veteran had 
complications of diabetes, such as retinopathy or neuropathy, 
and the Board notes that VA treatment records show normal 
diabetic foot and eye examinations.  

The Board has considered the Veteran's testimony addressing 
the effect of diabetes mellitus on his activities of daily 
living, but finds, however, that the testimony alone does not 
support the claim for an increased rating.  The Board notes, 
in this regard, that while the Board is sympathetic to the 
Veteran and appreciates his testimony during the hearing, 
medical evidence is required to support the criterion for 
regulation of activities under Diagnostic Code 7913.  Camacho 
v. Nicholson, 21 Vet. App. 360, 364 (2007).  

Finally, the Board observes that the Veteran is in receipt of 
disability benefits from the SSA for back and mental health 
disabilities, but that SSA records do not reflect 
restrictions in his ability to work due to his diabetes 
mellitus.

Based on the above, the Board finds that a rating in excess 
of 20 percent for service-connected diabetes mellitus is not 
supported by the evidence.  The record reflects that the 
Veteran's diabetes mellitus requires no more than the use of 
insulin and a restricted diet.  Absent evidence of avoidance 
of strenuous occupational and recreational activities, the 
Board determines that the Veteran does not have restriction 
of activities as defined under VA regulations.  Accordingly, 
a rating in excess of 20 percent for service-connected 
diabetes mellitus is not warranted.

PTSD

The Veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  The Veteran contends that his 
symptoms warrant the assignment of a higher rating.  

The regulations establish a General Rating Formula for Mental 
Disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestations of particular symptoms.  However, the use of 
the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve only as examples 
of the type and degree of the symptoms, or their effects, 
that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV). 

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.
The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

During the appeal period, he was afforded two VA 
examinations, in March 2006 and April 2007.  The symptoms at 
these examinations were essentially the same.  The Veteran 
has reported difficulty maintaining sleep, becoming easily 
frustrated and irritated with others, including his daughter 
who sometimes lived with him.  He also indicated having a 
good relationship with his grandchild.  The Veteran stated he 
had been married once and been widowed in 1978 and that he 
dated, but never let relationships become serious.  Other 
social relationships included three close friends whom he saw 
about once a week, and activities and interests including 
fishing, working on cars and with electronics, building, 
going to church, and gardening.   

The mental status examination revealed dysphoria and 
constricted and tearful affect.  The Veteran was oriented, 
and no deficits in speech, memory, or psychomotor activity 
were noted.  The examiner observed logical and coherent 
thought processes and no evidence of hallucinations or 
delusions.  The Veteran endorsed anergia and anhedonia, but 
denied suicidal or homicidal ideation.  Insight was adequate.  
The March 2006 examiner stated the Veteran's symptoms were 
moderate, and assigned a GAF of 55.  The April 2007 examiner 
assigned a GAF of 50. 

The record reflects that the Veteran receives treatment for 
PTSD regularly and that his award of SSA disability was 
based, in part, on his psychiatric symptoms.  The Board also 
notes the additional symptoms reported by the Veteran and his 
brother at the August 2008 hearing, which included panic 
attacks.  However, neither these records nor the testimony 
indicate the presence of symptoms of a severity not 
contemplated in the currently assigned 50 percent rating.

The Board notes that the Veteran has been assigned GAF scores 
of 50 and 55.  A GAF score of 51-60 reflects moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  While a GAF score is 
highly probative as it relates directly to the Veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders, the 
GAF scores assigned in a case are not dispositive of whether 
overall improvement has been established; rather, they must 
be considered in light of the actual symptoms of the 
Veteran's disorder.  See 38 C.F.R. § 4.126(a).

The Board notes that the Veteran suffers not only from PTSD 
but also from severe depressive disorder, not otherwise 
specified.  The Board finds that there is an inadequate basis 
in the record upon which to dissociate the Veteran's 
depression symptoms from his PTSD symptoms.  See Mittleider 
v. West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
Veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).  Thus, all 
psychiatric symptoms reported are considered to be due to the 
Veteran's service-connected PTSD.

In consideration of the above, the Board determines that a 
rating in excess of 50 percent is not warranted.  The Board 
notes that the Veteran does have limited social relationships 
and that his psychiatric disorders have been determined to 
impact his occupational functioning.  However, the Board 
observes that the Veteran does not exhibit symptoms typical 
of a rating in excess of 50 percent.  Specifically, he does 
not display suicidal or homicidal ideations, delusions, 
hallucinations, obsessive or ritualistic behavior, near-
continuous panic or depression, or impairment of speech, 
thought processes, or judgment.  Thus, the Board concludes 
that the Veteran's disability does not more closely 
approximate a rating in excess of 50 percent.
Extraschedular consideration

The Board acknowledges that an extraschedular rating is a 
component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether 
referral for an extraschedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected 
diabetes mellitus or PTSD presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).   His symptoms 
fall well within the criteria delineated in the rating 
schedule.  

The Board acknowledges that the Veteran is in receipt of SSA 
disability benefits due in part to his psychiatric 
disability.  However, 

[t]he sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  See 38 C.F.R. § 
4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  Moreover, 
VA is not bound by the findings of disability and/or 
unemployability made by other agencies, including the SSA.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  As 
the Board has not determined that the rating criteria are 
inadequate, an extraschedular referral due to the Veteran's 
lack of employment is not necessary.  

III. Effective date

The Veteran contends that the effective date for service 
connection for PTSD should be the date he first sought 
treatment after service, which he states was 1987.  Under 
governing law, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection, shall be the day following separation 
from active service or the date entitlement arose, if the 
claim is received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  This informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155.  In a claim for 
increased compensation, a treatment record may serve as an 
informal claim for the purposes of determining an effective 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); see 38 C.F.R. § 
3.400(o)(2) (2008); Harper v. Brown, 10 Vet. App. 125 (1997).  
The Board observes that an initial rating claim is not an 
increased compensation claim as the rating arises from the 
grant of service connection.
 
The Veteran's claim for service connection for PTSD was 
received by the RO on August 23, 2005.  The record does not 
include any communication from the Veteran or a 
representative received prior to August 23, 2005 that could 
be construed as a claim for service connection for PTSD.  The 
Board notes that the Veteran filed a claim in March 2003 for 
service connection for multiple disabilities, without mention 
of PTSD.  

Additionally, the Board observes that the earliest treatment 
record revealing psychiatric complaint, treatment, or 
diagnosis is dated in August 2005, and any medical records 
relevant to the Veteran's claimed treatment for PTSD prior to 
that date are not of record.  Thus, even if such records 
could be deemed an informal claim for the purposes of 
determining an effective date, they are not available for 
consideration.  Accordingly, although the Board is conscious 
of the Veteran's argument that he should receive compensation 
dating back to when he first sought treatment, the relevant 
statues and regulations dictate that an effective date prior 
to August 23, 2005 may not be assigned in this case. 


ORDER

A rating in excess of 20 percent for service-connected 
diabetes mellitus is denied.

An initial rating in excess of 50 percent for service-
connected PTSD is denied.

An effective date prior to August 23, 2005 for service-
connected PTSD is denied.


REMAND

The Veteran contends that he injured his back when carrying 
another service member during a training exercise.  Thus, he 
argues that service connection is warranted for a current 
back disorder.  The Board determines that additional 
development is necessary with respect to the claim.

Specifically, the Board observes that the Veteran's SSA award 
letter was accompanied by two pages of what was apparently a 
summary of the findings that supported the SSA decision.  
However, the pages reflect that they are pages 5 and 6 of 8.  
The remaining 6 pages of this document appear to be missing 
from the claims file.  Pages 5 and 6 include references to a 
spine examination by Dr. GM and what appears to be an opinion 
as to the etiology of the Veteran's spine disorder.  Thus, 
the document is clearly relevant to the claim.  When VA has 
notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, 
the Board must seek to obtain those records before proceeding 
with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 
373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 
(1998).  Although the Veteran's SSA records were requested 
and received, in light of the above, the Board finds that a 
remand is required so that a specific request may be made to 
the SSA for this document.

Accordingly, the case is REMANDED for the following action:

1.	Request a copy of the Veteran's SSA 
award letter from the SSA, to include 
any supporting or attached 
documentation or summary of SSA 
findings with respect to the award.  
All requests and responses, positive 
and negative, should be associated with 
the claims file. 

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the June 2008 SSOC.  The 
Veteran and his representative should 
then be issued another SSOC.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


